Citation Nr: 1727199	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-25 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for diabetes mellitus type II (DM), to include as secondary to exposure to herbicide agents, and if so, whether service connection is warranted, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969, with subsequent service in the Air Force Reserve.

By way of procedural history, in a May 2008 decision, a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denied service connection for DM.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision, which reopened and denied the Veteran's claim of service connection for DM.

In May 2012, the Veteran unfortunately died.  The appellant is his surviving spouse and substitute claimant in this case, as will be discussed in further detail below.

In July 2016, the Board remanded the claim for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions by verifying the appellant's current mailing address, sending the appellant copies of all correspondence from VA to her that were returned as undeliverable between 2014 and 2016, and scheduling a Board hearing.

The Board notes that a Board hearing was scheduled for April 18, 2017, of which the appellant was sent notice.  However, the appellant did not appear, has not submitted good cause for failure to appear, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016) (failure to appear for a scheduled hearing treated as withdrawal of request).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for DM, which had not yet been adjudicated by the RO at the time of his death.

2.  The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

3.  An unappealed May 2008 rating decision is the last final decision that denied service connection for DM; and the evidence since received relates to an unestablished fact necessary to substantiate the claim for service connection for DM and raises a reasonable possibility of substantiating the claim.

4.  The Veteran was stationed in Southeast Asia from April 1967 to August 1967; specifically, in June 1967 he was stationed in U-Tapao, Thailand.

5.  Based on the Veteran's credible assertion of serving near the perimeter of the base and, resolving all doubt in his favor, exposure to herbicide agents is found.

6.  A current diagnosis of DM is of record.





CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. §5121A (West 2014).

2.  The May 2008 rating decision denying service connection for DM is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2016).

3.  The criteria to reopen the service connection claim for DM are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

4.  The criteria for service connection for DM have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

A.  Appellant as Substitute Claimant

When a veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record reflects that in June 2010 the Veteran filed his petition to reopen his service connection claim for DM.  The RO reopened and denied his claim, to which the Veteran submitted a Notice of Disagreement in September 2011 before his death in May 2012.

In June 2012, the RO received the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits, which is also construed as a request to be a substitute claimant in the Veteran's pending claims.  The appellant also submitted a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, in December 2012.

In January 2013, the RO addressed the Veteran's request for substitution and, in essence, substituted the appellant in accordance with the provisions of 38 U.S.C.A. § 5121A.  The Board recognizes that the letter merely notes the appellant's request for substitution, but does not expressly grant that request.  However, the RO subsequently considered her to be and treated her as the proper substitute and thus certified the appeal to the Board in April 2014, upon which the Board remanded the issue for further development in July 2016.

The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's claims.  38 U.S.C.A. § 5121A.  As noted, the Veteran died in May 2012, after having filed his claims.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

In summary, the appellant filed a motion for substitution within one year after the date of the Veteran's death, and the RO in essence granted such motion in January 2013.  In addition, the record contains credible evidence that the appellant was married to the Veteran at the time of his death.  The appellant is a properly substituted claimant.

B.  Duties to Notify and Assist

In this case, neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Petition to Reopen Previously Denied Service Connection Claim

The appellant is seeking to reopen the Veteran's previously denied claim of entitlement to service connection for DM.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Rating decisions are final and binding based on evidence in the claims file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016).

Here, the RO in a May 2008 rating decision denied service connection for DM.  The Veteran did not appeal this rating decision; nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Thereafter, in June 2010, the Veteran petitioned to have the previously denied DM claim reopened.  In an August 2011 rating decision, the RO reopened and denied the claim.  The Veteran subsequently appealed the rating decision, which the appellant perfected.

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

When the RO adjudicated the May 2008 rating decision, the record included the Veteran's November 2007 claims application, his lay statement, and service treatment records (STRs).  The Veteran reported that his DM began in 2005 and that he served in Thailand, Guam, and Okinawa from January 1967 to July 1969.  His STRs and personnel records also reflect that the Veteran's military occupational specialty (MOS) was a weapons mechanic; that he had no in-service complaints, treatment, or diagnosis of DM; and that he was in Southeast Asia from April 1967 to August 1967.  A June 1967 STR reflects that he was stationed at U-Tapao Air Base in Thailand at that time.  The RO denied the claim in May 2008, finding that there was no evidence of treatment or diagnosis of DM during service or within the applicable presumptive period immediately after separation, no evidence of exposure to herbicide agents during service, and no evidence of physically serving in the Republic of Vietnam which would allow for VA to concede herbicide agent exposure.

The pertinent evidence obtained since the May 2008 rating decision consists of the Veteran's statements and VA treatment records, a May 2010 Compensation & Pension (C&P) Service Bulletin addressing new procedures for claims based on herbicide agent exposure in Thailand, and Memorandum for the Record (M21-1MR IV.ii.2.C.10.r) regarding the use of herbicide agents in Thailand during the Vietnam War.  Specifically, the Memorandum for the Record addressed the locations of tactical and non-tactical herbicide agent testing, storage, and spraying in Thailand, which is where the Veteran contends he was exposed to herbicide agents, which reportedly caused his DM.  Additionally, in his September 2011 Notice of Disagreement, the Veteran stated that his unit required him to take munitions to the bomb dump located at the outskirts of the base, and that he would have to retrieve munitions at least once a week, which required him to stay in the area approximately eight hours each time.  Furthermore, in the September 2012 VA Form 9, the appellant stated that the Veteran had stated prior to his death that he was required to participate in roving guard duties, which took him to the perimeters of the base where herbicide was sprayed, and that he remembered seeing canisters of herbicide and loading them onto planes.

As such, without addressing the merits of this evidence, the Board finds that the new evidence addresses the issues of nexus and in-service herbicide agent exposure.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.  Therefore, the Board finds that this evidence is both "new," as it has not previously been considered by VA, and "material," as it relates to the unestablished element of a current disability, and raises a reasonable possibility of substantiating the claim.  For these reasons, the petition to reopen is granted.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104 (a) is the Veteran's claim of entitlement to VA benefits.  The Board finds no prejudice to the Veteran in adjudicating the claim for entitlement to service connection for diabetes mellitus on its merits.

III.  Service Connection Claim for DM

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis; certain diseases associated with exposure to herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the claimed disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Diseases found associated with herbicide agent exposure for purposes of the presumption are specified in the statute and regulation and include non-Hodgkin's lymphoma; diabetes mellitus, type II; coronary artery disease; and acute and subacute peripheral neuropathy.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy must manifest to a degree of 10 percent or more within one year after the last date on which a veteran was presumed exposed to herbicides, while the other claimed diseases may be presumptively service-connected if they manifest at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Therefore, VA has established specific procedures for verifying exposure to herbicides for veterans who served in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, ("M21-1MR") Part IV, Subpart ii, Chapter 2, Section C.  Special consideration of herbicide agent exposure on a facts-found or direct basis are extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases, which allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFBs) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by his MOS, performance evaluations, or other credible evidence, then herbicide agent exposure should be acknowledged on a facts-found or direct basis.  This allows for presumptive service connection of the diseases associated with herbicide exposure and applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.

The Veteran's personnel and service treatment records reflect that the Veteran was stationed in Southeast Asia from April 1967 to August 1967, and specifically at U-Tapao RTAFB in June 1967.  The question remains as to whether the Veteran was exposed to herbicides while stationed in Thailand.  Affording the Veteran the benefit of the doubt, the Board finds that his job duties brought him near the perimeter of U-Tapao RTAFB and that he was likely exposed to herbicide agents during service.

In his September 2011 Notice of Disagreement, the Veteran stated that his unit required him to take munitions to a bomb dump located at the outskirts of the base, and that he had to retrieve munitions at least once a week, staying in the perimeter of the base approximately eight hours each time.  The appellant also stated in her September 2012 VA Form 9 that the Veteran was required to participate in roving guard duties, which took him to the perimeters of the base where herbicide was sprayed.

The Veteran's personnel records reflect that his MOS was as a weapons mechanic.  Additionally, a November 1967 evaluation for the period of February 1967 to November 1967 confirms his MOS as a weapons mechanic, which in part required him to load and maintain munitions and associate components aboard tactical aircraft.  Additionally, the evaluation stated that the Veteran was stationed in Southeast Asia in March 1967, at which time he was required to work long hard hours to maintain aircraft release systems, munitions support equipment, and load munitions aboard tactical aircraft.

The Board finds that the Veteran's statements are credible and consistent with his service as a weapons mechanic, which required him to load and unload munitions stored at the outskirts of the base.  Consequently, affording the Veteran the benefit of the doubt, the Board finds that he performed his duties near the perimeter of the U-Tapao RTAFB and was likely exposed to herbicide agents while stationed in Thailand.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The evidence of record establishes a diagnosis of DM.  Accordingly, as DM is a disease subject to presumptive service connection upon finding a Veteran was exposed to an herbicide agent during service, and as there is no evidence indicating a nexus for these diseases other than herbicide exposure, service connection is granted.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

ORDER

New and material evidence having been received, the claim for entitlement to service connection for DM is reopened.

Entitlement to service connection for DM is granted.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


